Filed 11/23/22 In re A.J. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re A.J., a Person Coming                                    2d Juv. No. B317007
Under the Juvenile Court Law.                                (Super. Ct. No. PJ53099)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.J.,

     Defendant and Appellant.


      The juvenile court ordered A.J. committed to the custody
and care of the Division of Juvenile Justice (DJJ) after sustaining
allegations that he committed first degree murder (Pen. Code,
§§ 187, subd. (a), 189, subd. (a)) and assault with force likely to
cause great bodily injury (Pen. Code, § 245, subd. (a)(4)). A.J.
contends: (1) the murder finding should be vacated because his
actions did not cause the victim’s death, and (2) there was
insufficient evidence that he would benefit from a DJJ
commitment. We affirm.
             FACTUAL AND PROCEDURAL HISTORY
                            O.G.’s murder
       Around 3:00 a.m. on June 20, 2019, O.G. lay down in a Los
Angeles park. A few hours later, A.J. approached O.G. and
stabbed him in the abdomen approximately 13 times. Police
responded and took O.G. to the hospital, where he underwent
surgery.
       Over the next three days, nursing staff reported that O.G.
had a distended abdomen and decreased bowel sounds. These
were signs of an ileus, a condition in which the bowel stops
moving. Staff nevertheless advanced O.G.’s diet from liquids to
pureed foods.
       O.G. began vomiting on June 24. Hospital staff performed
an X-ray and discovered an ileus. Upon this discovery, they
stopped O.G.’s oral intake, but he continued vomiting. He
inhaled some of the vomit and went into cardiac arrest. O.G. died
the next day.
       Dr. Scott Luzi performed an autopsy on O.G. He testified
that O.G. suffered two stab wounds, each of which penetrated the
bowel and eventually led to his death. Other factors that may
have contributed to O.G.’s death included hypertension,
cardiovascular disease, and cirrhosis. But the stab wounds were
the proximate cause of death: O.G. lost blood from the wounds,
which stressed his heart and liver; then “his system started to
fail, and from that he died.”
       As to the ileus, Dr. Luzi said that developed either when
A.J. stabbed him or during surgery. The stab wounds caused it
either way.




                                2
       Dr. Ryan O’Connor reviewed the autopsy report and O.G.’s
medical records. Dr. O’Connor said that O.G.’s most significant
injury was a stab wound that penetrated his abdomen and cut
through a blood vessel. That blood vessel was repaired during
surgery. O.G. was stable when he left the operating room.
       Dr. O’Connor said that O.G. developed an ileus after
surgery. Such a development was “not uncommon,” so hospital
staff should check to ensure that a patient’s intestines are
moving things along properly before advancing their diet. That
did not happen before advancing O.G.’s diet, however: For several
days, O.G. was “demonstrating physical exam findings consistent
with an ileus . . . [b]ut [an] X-ray was not ordered until after his
diet was advanced and even after he began vomiting.” Advancing
O.G.’s diet prematurely, without performing an X-ray, was below
the standard of care.
       O.G.’s immediate cause of death was “cardiac arrest,
secondary to aspiration, secondary to ileus.” O.G.’s ileus and the
advancement of his diet resulted in him vomiting. He then
inhaled some of the vomit, which led to his cardiac arrest and
ultimate death. Dr. O’Connor believed that O.G. would still be
alive if he had received proper medical care.
                        The disposition hearing
       Before the October 2021 disposition hearing, a probation
officer reported that A.J. had not complied with the terms of his
prior probation. Most significantly, he was absent without leave
(AWOL) from a short-term residential treatment program when
he stabbed O.G. The officer recommended that the juvenile court
order A.J. placed in a secure youth treatment facility (SYTF).
       At the hearing, Los Angeles SYTF officials said that minors
in its program were currently housed in juvenile hall since it did




                                 3
not yet have a permanent facility. Such a facility would likely be
completed in late 2021 or early 2022. Once that facility was in
place, it would provide a 12-step program called “Criminals and
Gang Members Anonymous” to help minors deal with “lifestyle
addictions to criminal thinking.” The program was not unique to
the SYTF.
       A psychologist opined that A.J. has a depressive disorder
and substance use disorders. He had “some periods of bad
behavior” in juvenile hall, including at least three physical
altercations. The psychologist projected that A.J.’s reception to
DJJ services would be “moderate” or “tepid.” He would have a
greater chance of success if sent to a local SYTF because of the
greater continuity of care it would provide.
       A DJJ supervisor said that the division planned to offer its
current array of services—including anger management, mental
health treatment, and educational services—until its scheduled
closure in June 2023. (See Welf. & Inst. Code,1 § 736.5, subd.
(e).) That plan was not a “complete[] guarantee,” however,
because it was “difficult to speculate exactly . . . how the next . . .
20, 21 months will go.” He said that if A.J. were immediately
committed to the custody and care of DJJ he would likely start to
receive services in March 2022. A.J. would thus receive about 17
months of services before DJJ’s closure.
       After considering SYTF and DJJ placements, the juvenile
court concluded that a DJJ commitment was appropriate. DJJ
was an existing program that would run through June 2023.
Although A.J. would only receive 17 months of services, that was
more beneficial than the “not that impressive” SYTF

      1 Unlabeled    statutory references are to the Welfare and
Institutions Code.


                                   4
programming—programs that were “basically the same” as those
A.J. had failed previously. DJJ, in contrast, was “state of the art
in terms of rehabilitation.” Its greater security measures—
measures that could not be duplicated in a less-restrictive
placement like the SYTF—were also beneficial to “an AWOL
risk” like A.J.
       The juvenile court cited additional factors that supported a
DJJ commitment: the severity of A.J.’s offense and his role
therein, his escalating history of delinquency, and the
vulnerability of his victim. It was “fully satisfied” that “the
mental and physical conditions . . . of [A.J.] render it probable
that [he] will benefit from” DJJ. The court ordered him
committed for a maximum term of 25 years to life.
                             DISCUSSION
                       Liability for O.G.’s death
       A.J. contends the true finding on the murder allegation
must be vacated because the treating hospital’s gross negligence
caused O.G.’s death. We disagree.
       To be liable for murder, a minor’s criminal act must
proximately cause the victim’s death. (Zemek v. Superior Court
(2020) 44 Cal.App.5th 535, 552.) “In general, ‘[p]roximate cause
is clearly established where the [minor’s] act is directly connected
[to] the [victim’s] resulting injury, with no intervening force
operating.’” (People v. Cervantes (2001) 26 Cal.4th 860, 866
(Cervantes).) But grossly negligent medical care can be an
intervening force that absolves a minor of murder liability,
provided that “the maltreatment is the sole cause of death.”
(People v. Roberts (1992) 2 Cal.4th 271, 312, emphasis added.)
       Here, we need not decide whether the hospital was grossly
negligent in treating O.G. because A.J has not shown that the




                                 5
alleged negligence was the sole cause of death. Where multiple
factors contribute to a victim’s death, a minor will be liable for
murder so long as their criminal act was a “‘“substantial factor
contributing to the result[ing]”’” death. (People v. Sanchez (2001)
26 Cal.4th 834, 847; see also Cervantes, supra, 26 Cal.4th at pp.
866-867 [person may be criminally liable for murder “‘even
though there is another contributing cause’” to victim’s death].)
A substantial factor is “more than a trivial or remote factor.”
(People v. Moncada (2012) 210 Cal.App.4th 1124, 1131.) We
review for substantial evidence whether A.J.’s act of stabbing was
a substantial factor in O.G.’s death. (In re A.M. (2009) 173
Cal.App.4th 668, 674.)
       It was. Dr. Luzi testified that O.G. suffered stab wounds
that penetrated his bowel. Those wounds were the proximate
cause of O.G.’s death: They caused him to lose blood, which
stressed his heart and liver and eventually led to his death. And
to the extent the ileus contributed to the death, Dr. Luzi testified
that it too was a result of the stab wounds A.J. inflicted. This
testimony provides substantial evidence that supports the
juvenile court’s determination that A.J. is liable for O.G.’s
murder. (People v. Barnwell (2007) 41 Cal.4th 1038, 1052
[testimony of single witness satisfies substantial evidence
standard].) That Dr. O’Connor had a different opinion as to
O.G.’s cause of death does not negate this conclusion; as a
reviewing court we do not resolve evidentiary conflicts. (People v.
Zamudio (2008) 43 Cal.4th 327, 357.)
                          DJJ commitment
       A.J. next contends the juvenile court’s disposition order
should be vacated because there was insufficient evidence of a
probable benefit to him from a DJJ commitment or that a




                                 6
less-restrictive placement would be inappropriate. We again
disagree.
       When determining an appropriate disposition, a juvenile
court must consider “(1) the age of the minor, (2) the
circumstances and gravity of the offense committed by the minor,
and (3) the minor’s previous delinquent history.” (§ 725.5.) If
DJJ is among the potential dispositions, the court must also
consider local alternatives to a DJJ commitment. (§ 736.5, subd.
(c).) A DJJ commitment additionally requires evidence of a
probable benefit to the minor and evidence that less-restrictive
alternatives would be inappropriate. (In re Jonathan T. (2008)
166 Cal.App.4th 474, 485 (Jonathan T.).) We review for abuse of
discretion. (Ibid.)
       The juvenile court did not abuse its discretion when it
ordered A.J. committed to the care and custody of DJJ. A.J. was
16 years old when he murdered O.G., and 18 by the time of the
disposition hearing. That murder was a serious felony, the latest
offense in an escalating history of delinquency.
       The juvenile court also appropriately considered a local
alternative to a DJJ commitment—the SYTF—but deemed it “not
that impressive” because the programs it offered were “basically
the same” as those A.J. had already failed. Such a less-restrictive
placement would also be inappropriate because A.J. had gotten
into altercations at juvenile hall while waiting for placement in
the SYTF and because he was “an AWOL risk” at a facility with
lower security. A DJJ commitment, in contrast, would likely
benefit him due to its “state of the art” rehabilitation programs—
programs a DJJ supervisor testified about at the disposition
hearing—and its higher security levels. (See, e.g., Jonathan T.,




                                 7
supra, 166 Cal.App.4th at p. 485 [minor’s serious felony plus his
“‘history of running away’” justified DJJ commitment].)
       This case is unlike In re Carlos J. (2018) 22 Cal.App.5th 1,
on which A.J. relies. In that case, the evidence did not show that
a DJJ commitment would probably benefit the minor “[b]ecause
there [was] no specific information in the record regarding the
programs” available there. (Id. at p. 4.) Here, in contrast, a DJJ
employee testified at the disposition hearing about the anger
management, mental health treatment, and educational
programs available at the facility he supervised. Others testified
about how those programs might benefit A.J. The juvenile court
thus did not abuse its discretion when it ordered a DJJ
commitment.
                           DISPOSITION
       The juvenile court’s jurisdiction and disposition orders,
entered July 23 and October 20, 2021, are affirmed.
       NOT TO BE PUBLISHED.



                                     BALTODANO, J.

      We concur:



            GILBERT, P. J.



            YEGAN, J.




                                 8
                    Fred J. Fujioka, Judge

             Superior Court County of Los Angeles

                ______________________________


      Laini Millar Melnick, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Gary A. Lieberman,
Deputy Attorneys General, for Plaintiff and Respondent.